Citation Nr: 0007124	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's stepbrother


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran had almost continuous active service from October 
1958 to October 1964.  By rating action dated in January 1997 
the Department of Veterans Affairs (VA) Regional Office, 
Indianapolis, Indiana, granted service connection for post-
traumatic stress disorder and assigned a 50 percent 
evaluation for that disability.  The veteran appealed for a 
higher evaluation for the post-traumatic stress disorder.  In 
June 1999 the veteran and his stepbrother testified at a 
hearing before a Member of the Board of Veterans' Appeals 
(Board) sitting in Washington, D.C.  The case is now before 
the Board for appellate consideration.

In March 1999 the veteran was provided a statement of the 
case on the question of entitlement of his helpless child, 
Toni, to an apportionment of his VA disability compensation.  
However, the veteran did not file a substantive appeal 
regarding that matter.  Thus, that issue is not in an 
appellate status. 


REMAND

The record reflects that the veteran was afforded a VA 
psychiatric examination in January 1993.  Various findings 
were recorded.  A diagnosis was made of chronic depression 
with anxiety.

In a February 1993 rating action the veteran was determined 
to be permanently and totally disabled for pension purposes 
as a result of all of his disabilities including depression 
with anxiety for which service connection had not been 
established.

In April 1996 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  He maintained 
that that condition had developed as a result of an assault 
during military service. 

The veteran was again afforded a VA psychiatric examination 
in July 1996.  The diagnoses included chronic post-traumatic 
stress disorder, alcohol dependence in remission and 
suspected alcohol dementia.  

The regional office later received a February 1998 decision 
by an Administrative Law Judge for the Social Security 
Administration finding that the veteran was entitled to a 
period of disability based on conditions including depressive 
disorder and probable organic mental disorder.  

The veteran was afforded a VA psychiatric examination in May 
1997.  It was reported that he became depressed at times and 
remained by himself.  He was jumpy at times.  Without 
medication he could not function or sleep.  He also had 
difficulty with his memory.  The diagnoses were chronic post-
traumatic stress disorder, alcohol-induced dementia and 
alcohol dependence, in remission.  The examiner indicated 
that the combined impairment was severe.

During the June 1999 Board hearing the veteran testified that 
he had obtained a BS degree in Social Work and had done 
social work with a juvenile court for five years.  His memory 
had not been very good and after that position he took 
another position as a substitute teacher.  He had stopped 
working in 1992.  The veteran further related that he had had 
a problem with drinking in order to be rid of everything and 
so he could sleep.  He claimed that he had not drunk since 
1996.  He had no friends and stayed by himself most of the 
time.  His stepbrother helped him with various things.  After 
he stopped drinking he had been more nervous and jumpy.  He 
also heard voices on a daily basis.  He had nightmares, would 
awaken sweating, and only slept 2 or 3 hours a night.  

The veteran's stepbrother related that he saw the veteran at 
least 2 or 3 times a day and assisted him with his daily 
activities.  He made sure the veteran's clothes were washed 
and would do other things such as balance his checkbook for 
him.  He stated that the veteran would become depressed and 
irritable.  Within the last two years the veteran's condition 
had become worse.

Reportedly, the veteran went to the VA Medical Center, Fort 
Wayne, every three months for treatment for a physical as 
well as mental problems.  The veteran's representative 
requested that the records of his treatment be obtained and 
reviewed.  
Since the veteran has maintained that his post-traumatic 
stress disorder has increased in severity, his claim for an 
evaluation in excess of 50 percent for that disability is 
considered to be well grounded.  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  Accordingly, the VA has a duty to assist 
him in the development of his claim.  The Board believes that 
additional evidence would be desirable and the case is 
REMANDED for the following action:

1.  The regional office should contact 
the VA Medical Center, Fort Wayne, and 
ask that that facility provide copies of 
all records of treatment of the veteran 
since 1997.  Any such records obtained 
should be associated with the claims 
file.

2.  The Social Security Administration 
should be contacted and asked to provide 
copies of the medical records that form 
the basis for the decision by that agency 
to grant disability benefits for the 
veteran.  Any such records obtained 
should also be included with the claims 
file.

3.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.  

4.  The veteran should then be afforded a 
special psychiatric examination in order 
to determine the current nature and 
severity of all psychiatric disorders 
found to be present.  All indicated 
special studies should be conducted.  To 
the extent possible, the examiner should 
differentiate between those symptoms 
resulting from the veteran's post-
traumatic stress disorder and any 
symptoms resulting from his depressive 
disorder and alcohol-induced dementia, 
and any other disorder found to be 
present.  The claims file is to be made 
available to the examiner for review in 
conjunction with the examination.

5.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





